Exhibit 10.1
LEGACY BANCORP, INC.
2010 CEO INDUCEMENT PLAN
STOCK OPTION AWARD AGREEMENT

     
Participant’s Name:
  Patrick J. Sullivan

      Pursuant to that certain Employment Agreement (the “Employment Agreement”)
dated February 26, 2010 and effective as of April 1, 2010 between you, Legacy
Bancorp, Inc. (the “Holding Company”) and Legacy Banks, you have been granted an
option to purchase shares of Holding Company common stock (“Common Stock”)
subject to the terms and conditions of this Award Agreement (the “Agreement”).

     
Option Award:
  25,000 Non-Statutory Stock Options (NSO)
 
   
Date of Grant:
  May 17, 2010
 
   
Exercise Price:
  Fair Market Value on grant date shall be defined as the closing market price
of the underlying shares of LEGC reported for such date.
 
   
Expiration Date:
  May 17, 2020
 
   
Vesting Schedule:
  Subject to the limitations of this Agreement, this Stock Option Award shall
vest or become exercisable in installments according to the following schedule:



 

             
Installment
    Vesting Date    
5,000 shares
    May 17, 2011    
5,000 shares
    May 17, 2012    
5,000 shares
    May 17, 2013    
5,000 shares
    May 17, 2014    
5,000 shares
    May 17, 2015    

Except as provided in this Agreement, an installment shall be forfeited and
shall not become exercisable on the otherwise applicable vesting date if you
terminate employment with Legacy Bancorp, Inc. or any Affiliate prior to such
vesting date.



 



--------------------------------------------------------------------------------



 



     
Acceleration of Vesting in the Event of a
Change in Control:
   
In the event of a Change in Control, all Options shall immediately become
exercisable and shall remain exercisable until the Expiration Date.
 
   
Payment of Exercise Price:
  The Exercise Price may be paid in cash or Common Stock having a Fair Market
Value on the exercise date equal to the total Exercise Price, or any combination
of cash or Common Stock, as well as a cashless exercise.
 
   
Method of Exercise:
  This Option shall be exercisable by delivery of a written exercise notice to
the Holding Company or its designee [in such form as the Compensation Committee
(the “Committee”) may designate from time to time]. Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the Participant.

Effect of Termination of
Employment or Service
Because of:

     
     (a)   Death or Disability:
  In the event you terminate employment or service due to death or Disability,
the entire unvested portion of your Stock Option Award will immediately become
exercisable and all of your Options will remain exercisable for a period of one
(1) year following your termination of employment or service, or, if sooner, the
Expiration Date.
 
   
     (b)   Cause:
  In the event you are terminated for Cause, all your rights under this Stock
Option Award will expire immediately as of the effective date of your
Termination for Cause.
 
   
     (c)   Retirement:
  Upon your Retirement, you may exercise only those Options that are vested as
of your Retirement date. Your rights to all unvested Options are forfeited. Your
vested Options will remain exercisable for a period of three (3) years following
your Retirement, or, if sooner, the Expiration Date.
 
   
     (d)   Other reasons:
  Unless otherwise determined by the Committee, you may exercise only your
Options that are vested as of your termination date. Your rights to all

2



--------------------------------------------------------------------------------



 



     
 
  unvested Options are forfeited. Your vested Options are exercisable for a
period of three (3) months following your termination of employment, or, if
sooner, the Expiration Date.
 
   
Voting:
  You have no rights as a shareholder with respect to any shares of Common Stock
covered by this Stock Option Award until you exercise the Option and receive a
stock certificate for the shares of Common Stock covered by this Stock Option
Award.
 
   
Distribution:
  Shares of Common Stock subject to this Stock Option Award will be distributed
to you as soon as practicable following exercise.      
Designation of Beneficiary:
  A beneficiary may be designated in writing to receive, in the event of your
death, any Award you are entitled to under this Stock Option Award.
 
   
Non-Transferability:
  Non-Statutory Stock Options are not transferable by you other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Internal Revenue Code. However, you may
petition the Committee to permit transfer of a Non-Statutory Stock Option Award
to one or more family members. The Committee may approve such transfers in its
sole discretion.
 
   
Tax Withholding:
  Upon exercise of a Non-Statutory Stock Option, you will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the shares of Common Stock on the
date of exercise over the Exercise Price. Legacy Bancorp, Inc. or its Affiliate,
as appropriate, will withhold from your compensation or collect from you an
amount in cash equal to a percentage of this compensation income at the time of
exercise and forward the funds to the applicable taxing authorities. The
Committee may refuse to honor your request to exercise your Options and refuse
to deliver the shares of Common Stock if such withholding amounts are not
delivered at the time of exercise.
 
   
Employment Agreement Governs:
  Notwithstanding anything in this Agreement to the contrary, the terms of this
Stock Award shall be

3



--------------------------------------------------------------------------------



 



     
 
  subject to the terms and conditions of the Employment Agreement. Any
capitalized terms shall have the meaning given to such terms in the Employment
Agreement.
 
   
 
  This Agreement shall not create any right on the part of any individual to
continue in the employ or service of Legacy Bancorp, Inc. or any Affiliates of
Legacy Bancorp, Inc.
 
   
Modification and Waiver:
  The Committee may amend or modify your Stock Option Award from time to time,
prospectively or retroactively; provided, however, that no such amendment or
modification will adversely affect your rights under this Award without your
written consent.
 
   
Acknowledgment:
  Participant acknowledges that Participant’s rights under this Agreement are
limited to the receipt of shares of Common Stock upon valid exercise of the
Option pursuant to the terms of this Agreement and applicable law and that any
rights Participant may have under this Agreement are not based on the value of
the Option as reported by Legacy Bancorp, Inc. or any Affiliate on its financial
statements. Participant expressly agrees that any claim for damages Participant
may have under this Agreement is limited to the difference between the Exercise
Price of the Option and the Fair Market Value Common Stock on the date of
exercise.

          The Participant hereby acknowledges that all decisions, determinations
and interpretations of the Board of Directors, or the Committee thereof, in
regards to this Agreement are final and conclusive.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Legacy Bancorp, Inc. has caused this Stock Option
Award Agreement to be executed, and said Participant has hereunto set his hand,
as of the 17th day of May, 2010.

            LEGACY BANCORP, INC.
      By:   /s/ J. Williar Dunlaevy         For the Committee Administering the
Plan             

            PARTICIPANT
      /s/ Patrick J. Sullivan       Patrick J. Sullivan           

5